DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a final office action in response to the amendments filed 9/7/2021. Amendments received on 9/7/2021 have been entered. As per applicant claims 5-20 have been cancelled and claims 21-28 are newly added claims. Accordingly claims 1-4 and 21-28 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statuary subject matter. The claims recites “a computer program product”, so the claim is drawn to a software per se and is not directed to any of the statutory categories (a process, machines, manufactures or composition of matter). It is suggested that the claim language be amended to cover only statutory embodiments by adding the limitation “non-transitory” to the claims. 
Claim Objections
Claims 1, 21 and 25 are objected to because of the following informalities:  
f claim 1, term “a communication network” in lines 11-12 should be –the communication network—because claim 1 recites the term “a communication network” in line 4.
As of claim 1, lines 12-13 “a first signal to an instruction to unlock” is not clear, it seems term “to an instruction” is redundant and limitation should be –a first signal to unlock--. Please clarify the language in the claim.
As of claim 21, term “a communication network” in line 13 should be –the communication network—because claim 21 recites the term “a communication network” in line 6.
As of claim 21, lines 13-14 “a first signal to an instruction to unlock” is not clear, it seems term “to an instruction” is redundant and limitation should be –a first signal to unlock--. Please clarify the language in the claim.
As of claim 25, term “a communication network” in line 14 should be –the communication network—because claim 25 recites the term “a communication network” in line 7.
As of claim 25, lines 14-15 “a first signal to an instruction to unlock” is not clear, it seems term “to an instruction” is redundant and limitation should be –a first signal to unlock--. Please clarify the language in the claim.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the mobile computing device" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 depend on claim 1 directly or indirectly and inherent the same deficiency.
Claim 21 recites the limitation "the mobile computing device" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22-24 depend on claim 21 directly or indirectly and inherent the same deficiency.
Claim 25 recites the limitation "the mobile computing device" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 26-28 depend on claim 25 directly or indirectly and inherent the same deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Orlassino et al. (US Pub 2009/0158423) in view HO et al. (US Pub 2020/0349786).
As of claims 1, 21 and 25, Orlassino discloses a method for controlling a physical locking device, the method comprising:
receiving, from a first user and over a communication network, a request to unlock a physical security device included in a first computing device (via receiving a request at a remote component to unlock an electromechanical lock in a computing device (laptop, cell phone, barcode scanner; see paragraphs [0012] and [0066]);

sending, to the first computing device and over a communication network, a first signal to an instruction to unlock the physical security device including in the first computing device via the mobile computing device based on the first signal (via remote component performing user authentication and transmitting a signal to the computing device to unlock the computing device for a verified user; see paragraph [0066]).

Ho discloses a method for controlling a physical locking device wherien a server 609 receives, from a first user device (via a mobile device executing an application 602) of a first user over a communication network, a request to unlock a locking device 601 and upon verifying the request the server transmits, over a communication network, an unlock instruction to the lock device 601 (see fig. 6A; also see paragraph [0121] and [0226]).
From the teaching of Ho it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Orlassino to include a mobile device to request unlock as taught by Ho in order to enhance authentication technique by using additional factor of using a mobile device to unlock a locking device.
As of claims 2, 22 and 26, Orlassino discloses that the analysis of the user profiled data set is based on user context and performed in real time (see paragraph [0033], “…contextual information (time of day, distances between devices, number of available devices, condition of devices, . . . ), or user preferences, among a nearly limitless number of other factor”).
As of claims 3, 23 and 27,  Orlassino discloses that unlocking of the physical security device enables removal of a physical component that restricts a movement of the first computing device from a location (via unlocking the electromechanical lock in the computing device that locks computing device to a docking station; see paragraph [0012] and [0042]). 
.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.